those charges," id. at 846, 673 P.2d at 493-94. The holding in Rueben C.
                   was dependent on the entry of the guilty plea, not whether the defendant
                   had been sentenced, and appellant has not cited any authority supporting
                   such a distinction. Whereas the entry of a guilty plea thereafter precludes
                   a defendant from raising errors that occurred before entry of the plea,
                   Webb v. State, 91 Nev. 469, 538 P.2d 164 (1975), the entry of a guilty plea
                   does not waive the right to appeal, see Franklin v. State, 110 Nev. 750, 877
                   P.2d 1058 (1994) (identifying claims that may be raised on appeal from a
                   judgment of conviction based on a guilty plea), overruled on other grounds
                   by Thomas v. State, 115 Nev. 148, 979 P.2d 222 (1999). Instead, a waiver
                   of the right to appeal requires a knowing and voluntary waiver of that
                   right. Cruzado v. State, 110 Nev. 745, 879 P.2d 1195 (1994), overruled on
                   other grounds by Lee v. State, 115 Nev. 207, 985 P.2d 164 (1999). It
                   therefore is of no moment that the guilty plea agreement included a
                   waiver of the right to appeal that did not mention the challenge to the
                   juvenile proceedings. Because the entry of the guilty plea in the adult
                   criminal proceedings precludes a challenge to the juvenile proceedings
                   that resulted in the filing of the adult criminal case, we grant the motion
                   and
                                   ORDER this appeal DISMISSED.




                                                                        , J.
                                             Hardesty


                                                   J.                             4

                                                              Cherry


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    eo

              51
              -           ESEIRA
                cc: Hon. William 0. Voy, District Judge, Family Court Division
                     Clark County Public Defender
                     Attorney General/Carson City
                      Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) I94Th